Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US Pub. No. 2015/0356903 A1) in view of Liao et al. (US Pub. No. 2013/0057568 A1) shows display device (i.e. LCD, para. 47) comprising: a display panel including a plurality of data lines (inherently included in any LCD device) and a plurality of color pixels arranged into rows (Fig. 2 and para. 75); a black-grayscale correcting circuit 130 correcting a black-level of black-grayscale data of input grayscale data to generate corrected image data (Fig. 1 and para. 80), wherein the black-grayscale circuit corrects the black-grayscale data to be applied to a current one of the rows based on the input grayscale data to be applied to a previous one of the rows and the input grayscale data to be applied to a next one of the rows (Figs. 8A – 8E and paras. 109 and 110); and a data driving circuit converts the corrected image data into data voltages and outputs the data voltages to the plurality of data lines (Figs. 8A – 8E and paras. 109 and 110, note that this would be inherently carried out in any LCD device). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 10 are allowable at least by virtue of their dependence on claim 1.  
		Claim 11 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 12 – 20 are allowable at least by virtue of their dependence on claim 11.
		Claim 21 recites that a correction circuit corrects black grayscale data of input grayscale data for the red pixels to a red black-level perceivable as black during a horizontal period, corrects black grayscale data of the input grayscale data for the green pixels to a green black-level perceivable as black during the same horizontal period, and corrects black grayscale data of the input grayscale data for the blue pixels to a blue black-level perceivable as black during the same horizontal period, to generate corrected image data … wherein the red black-level is between the green and blue black-levels.”
The prior art of record does not show this configuration, therefore claim 21 is allowable.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627